UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 DUANE BARTHOLOMEW PETERS,

    Petitioner,

      v.                                                    Misc. Action No. 10-298 (CKK)

 BARACK HUSSEIN OBAMA,

    Defendant.


                                  MEMORANDUM OPINION
                                      (June 21, 2010)

       Plaintiff Duane Bartholomew Peters, proceeding pro se, filed the above-captioned

miscellaneous action on April 22, 2010, naming President Barack Obama as Defendant. Plaintiff

appears to be a prisoner currently incarcerated at the Pennsylvania State Correctional Institute

located in Dallas, Pennsylvania. He has submitted a filing captioned an “Application for Order

of Relief [and] Notice of Administrative Default Judgement By Certificate of Non-Response.”

See Docket No. [1] (hereinafter, “App.”). As set forth in that Application, Plaintiff claims that he

is a “foreign official of the Government of the Moor Empire of the Imperial Dominion of

Amexem.” Id. at 1. Plaintiff further claims that the Imperial Dominion of Amexem is a “non-

franchise sovereign” that has been “formal[ly] recognized” by the United States. Id.

       According to Plaintiff, on or about July 26, 2009, President Obama was served with an

“Imperial Writ of Habeas Corpus - Imperial Demand for Immediate Disclosure of the Reasons

for Such Imprisonment of the Moorish Sovereign Citizen of the Imperial Dominions of

Amexem.” Id. Plaintiff further alleges that this “Imperial Writ of Habeas Corpus” was issued

under “the authority of the Imperial Court of Amexem - War Tribunal of the Emperor of
Amexem” and required President Obama to “make known to the Emperor of Axemem the true

Nature and Cause and lawful reasons for such imprisonment, or of deprivation, of said Citizen of

Amexem’s Liberty.” Id. at 1-2. When President Obama failed to respond, Plaintiff alleges that

he was served with a “Notice of Fault and Opportunity to Cure” and was given an additional 72

hours to respond. Id. at 2. Plaintiff further claims that on September 2, 2009, having received no

response, the “Imperial Court of Amexem issued its order entering Default Administrative

Judgment against Defendant and in favor of Plaintiff” and requiring President Obama to

immediately release Plaintiff from custody. Id. at 3.

       It is well-settled that “federal courts are without power to entertain claims otherwise

within their jurisdiction if they are so attenuated and unsubstantial as to be absolutely devoid of

merit, wholly insubstantial, [or] obviously frivolous.” Hagans v. Lavine, 415 U.S. 528, 536-37

(1974) (citations and internal quotation marks omitted); see also Tooley v. Napolitano, 586 F.3d

1006, 1009 (D.C. Cir. 2009) (“A complaint may be dismissed on jurisdictional grounds when it

‘is ‘patently insubstantial,’ presenting no federal question suitable for decision.’”) (quoting Best

v. Kelly, 39 F.3d 328, 300 (D.C. Cir. 1994)). Claims are patently insubstantial if they are

“flimsier than ‘doubtful or questionable’ . . . ‘essentially fictitious.’” Best, 39 F.3d 328. “[A]

district court may dismiss a complaint sua sponte prior to service on the defendants pursuant to

Fed. R. Civ. P. 12(h)(3) when, as here, it is evident that the court lacks subject matter

jurisdiction.” Evans v. Suter, Civ. Act. No. 09-5242, 2010 WL 1632902, * 1 (D.C. Cir. Apr. 2,

2010); see also Watson v. United States, Civ. Act. No. 09-268, 2009 WL 377136, * 1 (D.D.C.

Feb. 13, 2009) (noting that a court may dismiss a case sua sponte where the allegations are so

patently frivolous that the court lacks the power to entertain the suit).


                                                  2
       Plaintiff’s allegations clearly meet this standard. As explained above, Plaintiff alleges

that President Obama has been served with an “Imperial Writ of Habeas Corpus” by the

“Imperial Dominion of Axemem,” and that President Obama failed to respond to that writ, was

subsequently found to be in “default” by the “Imperial Court of Amexem,” and is now required

to immediately release Plaintiff from the Pennsylvania State Correctional Institute. Although

mindful that documents filed by pro se litigants are held to less stringent standards than those

applied to formal pleadings drafted by lawyers, Brown v. District of Columbia, 514 F.3d 1279,

1283 (D.C. Cir. 2008), Plaintiff’s claims nonetheless are plainly fantastic and “essentially

fictitious.” Best, 39 F.3d at 330. Accordingly, the Court shall DISMISS this miscellaneous

action sua sponte for lack of subject matter jurisdiction. An appropriate Order accompanies this

Memorandum Opinion.

Date: June 21, 2010



                                                       /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge




                                                 3